


Exhibit 10.20


CHENIERE ENERGY, INC.


2011 INCENTIVE PLAN


RESTRICTED STOCK GRANT


1.Grant of Restricted Shares.   Cheniere Energy, Inc., a Delaware corporation
(the “Company”), hereby grants to _________ (“Participant”) all rights, title
and interest in the record and beneficial ownership of ___________ (__) shares
(the “Restricted Shares”) of common stock, $0.003 par value per share, of the
Company (“Common Stock”), under the Company’s 2011 Incentive Plan (as amended or
restated from time to time, the “Plan”), subject to the conditions described in
this grant of Restricted Stock (the “Grant”) and the Plan. The Restricted Shares
are granted, effective as of the ___ day of ___, 201_ (the “Grant Date”). Unless
otherwise defined in this Grant, capitalized terms used herein shall have the
meanings assigned to them in the Plan.


2. Effect of the Plan. The Restricted Shares granted to Participant are subject
to all of the provisions of the Plan and this Grant, together with all of the
rules and determinations from time to time issued by the Committees and by the
Board pursuant to the Plan; provided, however, that in the event of a conflict
between any provision of the Plan and this Grant document, the provisions of
this Grant document shall control but only to the extent such conflict is
permitted under the Plan. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of
Participant, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Participant
hereunder, and this Grant shall be subject, without further action by the
Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.


3.    Issuance and Transferability.    The Restricted Shares may be evidenced in
such manner as the Company shall deem appropriate, including, without
limitation, book-entry registration with the Company’s transfer agent or
issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of the Restricted Shares, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Restricted Shares and shall be held by the Company or by an escrow agent
designated by the Company until the forfeiture restrictions described in Section
4 expire and all required withholding obligations as described in Section 11 of
this Grant and the provisions of the Plan have been satisfied. Except as
otherwise provided in Section 6, the Participant shall have all the rights of a
stockholder with respect to the Restricted Shares, including the




--------------------------------------------------------------------------------




right to vote and the right to receive dividends or other distributions paid or
made with respect to such shares. The Restricted Shares are not transferable
except by will or the laws of descent and distribution or as otherwise permitted
under Section 16(f) of the Plan. References to Participant, to the extent
relevant in the context, shall include references to authorized transferees. Any
transfer in violation of this Section 3 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all unvested Restricted Shares.
No right or benefit hereunder shall in any manner be subject to any debts,
contracts, liabilities, or torts of Participant or otherwise made subject to
execution, attachment or similar process except as provided in Section 16(f) of
the Plan.


4.    Risk of Forfeiture.   Except as otherwise provided herein, Participant
shall, without further action of any kind by the Company or Participant,
immediately forfeit all rights to any non-vested portion of the Restricted
Shares in the event Participant ceases to serve as a Director of the Company
(whether due to resignation, removal, not being re-elected by the stockholders
or not standing for re-election or otherwise). Restricted Shares that are
forfeited shall be deemed to be immediately transferred to the Company without
any payment by the Company or action by Participant, and the Company shall have
the full and absolute right to cancel any evidence of Participant’s ownership of
such forfeited Restricted Shares and to take any other action necessary to
demonstrate the Participant no longer owns such forfeited Restricted Shares.
Following any such forfeiture, Participant shall have no further rights with
respect to the forfeited Restricted Shares. Participant, by his or her
acceptance of this Grant, irrevocably grants to the Company a power of attorney
to transfer Restricted Shares that are forfeited to the Company and agrees to
execute any documents requested by the Company in connection with such
forfeiture and transfer.


5.    Vesting. The Restricted Shares shall vest and the forfeiture restrictions
shall lapse as follows, provided that Participant remains continuously engaged
as a Director of the Company, as to one hundred percent of the Restricted Shares
on the earlier of (x) the day immediately prior to the date of the Company’s
regular annual meeting of stockholders in the calendar year next following the
calendar year in which the date of the grant occurs and (y) the one-year
anniversary of the date of the grant. If Participant no longer serves as a
Director of the Company, any Restricted Shares not then vested shall not vest
(except as otherwise provided herein) and shall be forfeited back to the
Company; provided, however, that any such Restricted Shares not then vested
shall vest (i) in the event that on or within one (1) year after the effective
date of a Change of Control, Participant ceases to serve as a Director of the
Company (whether due to resignation, removal, not being re-elected by the
stockholders or not standing for re-election or otherwise) other than due to
removal for Cause, (ii) upon the death or Disability of Participant, or (iii) if
Participant retires as a Director of the




--------------------------------------------------------------------------------




Company as a result of the mandatory director retirement policy adopted by the
Board, as in effect from time to time.


6.     Ownership Rights. Subject to the restrictions set forth in this Grant and
the Plan, Participant is entitled to all voting and ownership rights applicable
to the Restricted Shares, including the right to receive any cash dividends that
may be paid on the Restricted Shares. Notwithstanding the foregoing, (a) any
cash dividends with respect to unvested Restricted Shares shall be payable upon
and subject to the vesting of the underlying Restricted Shares (and Participant
shall forfeit and not be paid any such dividends in respect of Restricted Shares
which are forfeited back to the Company); (b) the Committee may direct that from
the time of payment of any dividend to the Company's shareholders generally
until payment that dividends be (i) held in cash, with or without interest
accrual, or (ii) converted into restricted stock units; (c) the dividends may be
paid in the form of cash or shares of Common Stock as determined by the
Committee; and (d) the dividends are intended to be exempt from Section 409A of
the Internal Revenue Code and this Grant shall be interpreted accordingly.
Notwithstanding anything in this Agreement to the contrary, at the time any
vesting of Restricted Shares occurs pursuant to this Grant, the Company, in its
sole discretion to the extent that authorized but unissued shares of Common
Stock are unavailable under the Plan, may cancel such Restricted Shares on the
applicable vesting date and pay to Participant, in consideration of such
cancelation, an amount per cancelled share equal to the Fair Market Value (less
applicable withholding) of such share on the applicable vesting date (such
payment to be made as soon practicable following the vesting date).


7.    Reorganization of the Company. Subject to Section 15 of the Plan, the
existence of this Grant shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; any merger or consolidation of the Company; any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Restricted Shares or the rights thereof; the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


8.    Recapitalization Events. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company as contemplated by the Plan (“Recapitalization Events”), adjustments
shall be made with respect to the Restricted Shares to the extent provided for
in the Plan and then for all purposes references herein to Common Stock or to
Restricted Shares shall mean and include all securities or other property (other
than cash) that holders




--------------------------------------------------------------------------------




of Common Stock of the Company are entitled to receive in respect of Common
Stock by reason of each successive Recapitalization Event, which securities or
other property (other than cash) shall be treated in the
same manner and shall be subject to the same restrictions as the underlying
Restricted Shares.


9.    Certain Restrictions. By accepting this Grant, Participant acknowledges
that he or she has received a copy of the Plan and agrees that Participant will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with
applicable securities and other applicable laws, rules or regulations, or with
this document or the terms of the Plan.


10.    Amendment and Termination; Waiver. This Grant, together with the Plan,
constitutes the entire agreement by the Participant and the Company with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understandings between the Participant and the Company with respect to the
subject matter hereof, whether written or oral. Except as provided otherwise in
Section 2, no amendment or termination of this Grant shall be made by the
Company at any time without the written consent of Participant. Any provision
for the benefit of the Company contained in this Grant may be waived in writing,
either generally or in any particular instance, by the Company. A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach on a
future occasion.


11.    Withholding of Taxes. All payments under the terms of the Grant shall be
subject to, and reduced by any amount of federal, state and local income,
employment and other taxes required to be withheld by the Company in connection
with such payments. Participant agrees that, if he or she makes a timely
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with regard to the Restricted Shares, Participant will so notify the Company in
writing at the time Participant makes such election and provide a copy thereof
to the Company, so as to enable the Company to timely comply with any applicable
governmental reporting requirements and any required withholding obligations.
The Company shall have the right to take any action as may be necessary or
appropriate to satisfy any required federal, state or local tax withholding
obligations.


12.    No Guarantee of Tax Consequences. The Grant is intended to be exempt from
or to comply with the requirements of Section 409A of the Code and the Grant
shall be interpreted accordingly. The Company makes no commitment or guarantee
to Participant that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Grant.


13.    Severability; Interpretive Matters. In the event that any provision of
this Grant shall be held illegal,




--------------------------------------------------------------------------------




invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Grant, and the
Grant shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein. Whenever required by the
context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural, and
vice versa. The captions and headings used in the Grant are inserted for
convenience and shall not be deemed a part of the Grant granted hereunder for
construction or interpretation.


14.    Crediting Par Value. In connection with the issuance of the Restricted
Shares pursuant to this Grant and as a result of the expectations of the Company
and Participant of Participant’s performance of future services for the Company
or an Affiliate, the Company will transfer from surplus to stated capital the
aggregate par value of the Restricted Shares.


15.    Governing Law. The Grant shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent that federal law
does not supersede and preempt Delaware law (in which case such federal law
shall apply).


16.    No Right To Continued Services. Nothing in this Grant shall confer upon
the Participant any right to continued service with the Company (or its
Affiliates or their respective successors) or to interfere in any way with the
right of the Company (or its Affiliates or their respective successors) to
terminate the Participant’s service at any time.


17.    Counterparts. This Grant may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.




[Remainder of Page Intentionally Blank]






































--------------------------------------------------------------------------------


















IN WITNESS WHEREOF, the Company has executed the Grant as of the date first
above written.




CHENIERE ENERGY, INC.


    


By:
 
 
Name:
Ann Raden
Title:
Vice President, Human Resources & Administration



Accepted the ______ day of , 2015.




PARTICIPANT:








By:
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Social Security Number:
 
 
 
 
 
 



    














